Citation Nr: 0412151	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder 
impingement syndrome secondary to service-connected right 
wrist disability.

2.  Entitlement to service connection for right elbow 
epicondylitis secondary to service-connected right wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her co-worker


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from April 1987 to April 1991.  This case comes to the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio that denied the 
appellant's claims of entitlement to service connection for a 
right shoulder disorder and a right elbow disorder, claimed 
as secondary to the appellant's service-connected right wrist 
disability.

In October 2003, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of that hearing has been 
associated with the claims file.

The Board notes that the June 2002 VA examination resulted in 
findings of disability of the right median sensory nerve with 
specific impairment of motor and sensory function.  Sensory 
testing revealed decreased light touch and pinprick in the 
lateral posterior wrist surrounding the surgical scars.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  It is as likely as not that the appellant's current right 
shoulder impingement syndrome is caused by her service-
connected right wrist disability.

2.  It is as likely as not that the appellant's current right 
elbow epicondylitis is caused by her service-connected right 
wrist disability.


CONCLUSIONS OF LAW

1.  Service connection for right shoulder impingement 
syndrome secondary to the appellant's service-connected right 
wrist disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2003).

2.  Service connection for right elbow epicondylitis 
secondary to the appellant's service-connected right wrist 
disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that she currently suffers from a 
right shoulder disorder and a right elbow disorder that 
developed secondary to her service-connected right wrist 
injury.  The appellant testified at her October 2003 Travel 
Board hearing that she is right-handed and that the pains and 
problems with her right elbow and shoulder came well after 
the wrist problem as a result of the awkward movements caused 
by her wrist disability.  See Hearing Transcript p. 5 and p. 
11.  She further testified that a doctor had related the 
shoulder and elbow problems to the right wrist fusion, saying 
that they came from overcompensation by the shoulder and the 
elbow for what the wrist could not perform.  See Hearing 
Transcript p. 11 and p. 15.

Review of the evidence of record reveals that the appellant 
sought private medical treatment in December 1994 for an 
evaluation of her wrist.  She reported that she was only able 
to work as a typist for about six to eight hours per day 
because of fatigue and pain in her shoulder that came from 
trying to compensate for the inability to move her wrist.  

The appellant underwent a VA medical examination in May 1995; 
the examiner did not review the claims file.  The appellant 
stated that she was experiencing right shoulder pain because 
she had to put additional emphasis and pressure on the right 
shoulder in order to perform most tasks.  

VA outpatient treatment reports dated in October 2001 
indicate a history of persistent right shoulder pain and 
weakness; after an MRI was performed, rotator cuff 
tendinopathy was diagnosed.  In November 2001, physical 
examination revealed tenderness over the acromioclavicular 
joint, an area of muscle atrophy in the lateral deltoid, and 
positive impingement signs.  There was crepitus over the 
rotator cuff.

The appellant also sought treatment from a private orthopedic 
surgeon.  In December 2001, she complained of multiple 
problems related to her right shoulder, right elbow and right 
wrist.  She said that her discomfort in these areas had 
increased over the previous few years.  The note states that 
the pain about the elbow was probably related to altered 
usage based on the wrist and shoulder.  On physical 
examination, there was marked tenderness about the lateral 
epicondylar region of the right elbow.  There was marked 
tenderness about the subacromial region.  The impingement 
sign was positive.  The doctor rendered diagnoses that 
included lateral epicondylitis of the right elbow, tendinitis 
of the rotator cuff and impingement syndrome of the right 
shoulder.

In June 2002, the appellant underwent a VA examination; the 
examiner reviewed the claims file.  The appellant reported 
that she had used her dominant right arm and hand abnormally 
for years and that she had begun to experience intense right 
shoulder and elbow pain.  She said that flare-ups occurred in 
her wrist, elbow and shoulder every day and that she had 
increased pain with activity.  On physical examination, the 
examiner found disability of the right median sensory nerve 
with specific impairment of motor and sensory function.  
Sensory testing revealed decreased light touch and pinprick 
in the lateral posterior wrist surrounding the surgical 
scars.  The right shoulder range of motion was decreased.  
Radiographic examination of the right shoulder and elbow 
revealed no bony abnormalities.  The examiner rendered 
diagnoses that included lateral epicondylitis of the right 
elbow and tendinitis of the rotator cuff and impingement 
syndrome of the right shoulder.  The examiner opined that the 
right elbow and shoulder conditions were not related to the 
right wrist disability.

The appellant's private orthopedic surgeon sent a letter to 
the RO in January 2003; he stated that he had been following 
the appellant for a lengthy period for difficulties with her 
right shoulder, elbow and wrist.  The doctor stated that 
there was no question that the right shoulder and elbow 
conditions were related to the right wrist disability.  He 
said that the right wrist arthrodesis had led to significant 
functional changes in the remaining portion of the upper 
extremity and that the appellant had had to do things in an 
abnormal way because of the right wrist disability.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. §§ 1110, 1131 should refer to "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

As noted above, the appellant's treating private orthopedic 
surgeon, in a January 2003 letter, provided an opinion based 
on extensive treatment and examination of the appellant.  The 
surgeon concluded that the appellant's current right shoulder 
and right elbow problems were related to her right wrist 
disability.  On the other hand, a VA examiner has opined that 
the right shoulder and elbow disorders are not related to the 
appellant's right wrist disability.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In view of the evidence described above, and with application 
of the benefit-of-the-doubt rule, the Board concludes that 
the appellant's right shoulder impingement syndrome and her 
right elbow epicondylitis were incurred as a result of her 
service-connected right wrist disability.  Accordingly, 
service connection is warranted for the appellant's right 
shoulder impingement syndrome and right elbow epicondylitis.


ORDER

Service connection for right shoulder impingement syndrome is 
granted.  

Service connection for right elbow epicondylitis is granted.  



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



